Citation Nr: 1316964	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  09-10 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from June 1963 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision from the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for degenerative disc disease (claimed as back problems).

The Board remanded this matter in May 2012 to attempt to obtain private treatment records and to schedule a VA examination.  There has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a low back disability.  During his VA examination in May 2012, the Veteran told the examiner that he served with the Texas Army National Guard until 1969.  In the opinion, the examiner stated that if the Veteran really had severe low back pain during those years, he would not have been able to participate in National Guard duties.  In addition, there would be documentation from the National Guard or he would have sought treatment with VA sooner.

Attempts to obtain service records from the Texas Army National Guard have not been made; therefore, a request should be sent to the National Personnel Records Center and the Texas Army National Guard to obtain the Veteran's service personnel and medical records, if any.

Accordingly, the case is REMANDED for the following action:

1. Send a request to the National Personnel Records Center and the Texas Army National Guard to obtain the Veteran's service personnel and medical records, if any.  Any negative search result must be noted in the record and communicated to the Veteran.

2. Review the claims file to ensure that the foregoing development is completed, and arrange for any additional development indicated, to include requesting an addendum opinion from the VA examiner if indicated.  Then readjudicate the claim on appeal for service connection for a low back disability.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


